Civil action tried upon the following issue: "Are the defendants indebted to the plaintiff, if so, what amount? Answer: $400.00."
Judgment on the verdict in favor of plaintiff. Defendants appeal. *Page 817 
A careful perusal of the record leaves us with the impression that the case has been tried substantially in compliance with the law bearing on the subject; and we have found no action or ruling on the part of the trial court which we apprehend should be held for reversible error.
The chief contention of the defendants is that there is a variance between the cause of action alleged and the one established by the proof, but we do not so construe the evidence and the pleadings.
The verdict and judgment will be upheld.
No error.